 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GRACIELA M. CONTRERAS,                         Case No. 2:14-cv-01282-KJM-KJN
12                     Plaintiff,
13            v.                                     ORDER
14    MARK T. ESPER, SECRETARY OF THE
      U.S. ARMY,
15
                       Defendant.
16

17                 The court’s February 5, 2019 order, ECF No. 112, contains a typographical error.

18   The court now AMENDS the order, replacing “defendant’s reply is due February 8, 2019” with

19   “defendant’s reply is due March 8, 2019.” This amendment does not modify any other portion of

20   the order.

21                 IT IS SO ORDERED.

22   DATED: February 5, 2019.

23

24
                                                  UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                    1
